Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered. Claims 1, 7, 8, 10, 18, 21, and 22 have been amended. Claims 1, 3-10, 12-17, and 19-23 remain pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. See rejections below for details.

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3, 9-10, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benefield et al. (U.S. Patent Application Pub. No. US 20110178908 A1) in view of Hyde et al. (U.S. Patent Application Pub. No. US 20140164287 A1).

Claim 1: Benefield teaches a system for real-time prioritization of tailored recommendations associated with client interactions, the system comprising:
at least one non-transitory storage device (i.e. A computer program product that includes a non-transitory computer-readable medium; para. [0026]); and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to (i.e. the computer-readable medium includes a first set of codes for causing a computer to receive a plurality of inputs that each defines criteria for recommending financial solutions; para. [0026]): 
identify a first interaction associated with an associate, wherein the first interaction is an upcoming interaction with a first user (i.e. customers are able to dynamically build financial solution recommendations based on received inputs. These inputs, which may be received from the customer, an associate collaborating with the customer or from a customer database; para. [0054]); 
extract information associated with the first user (i.e. These inputs, which may be received from the customer, an associate collaborating with the customer or from a customer database, may include customer behaviors, customer attitudes, customer life events, customer life interests, customer personal/profile data, customer financial data, such as portfolio data and the like; para. [0054]); 
transfer the extracted information to an associate device (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]); 
transmit first set of control signals to the associate device, wherein the first set of control signals cause a graphical user interface of the associate device to display the extracted information to the associate (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]); 
(i.e. fig. 3, customers are able to dynamically build financial solution recommendations based on received inputs. These inputs, which may be received from the customer, an associate collaborating with the customer or from a customer database, may include customer behaviors, customer attitudes, customer life events, customer life interests, customer personal/profile data, customer financial data, such as portfolio data and the like; para. [0054, 0063]); generate one or more topics (i.e. the module 300 may include a user interface for selecting one of broad category, such as banking, investing or borrowing, which, upon customer selection, allows the customer to select specific product types. For example, the banking category may include a checking account user interface routine a savings account user interface routine, debit/credit card user interface routine and the like; para. [0069]) associated with the first interaction based on the type of the first interaction (i.e. Based on the received inputs, financial solution recommendations are determined and presented to the customer in real time or near time to received input; para. [0054]);  
the one or more topics before transferring the one or more topics to the associate device; transfer the one or more topics to the associate device (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions. The dynamic nature of determining the financial solution recommendations allows for the recommendation to be provided in real-time or near real-time at the user interface; para. [0060]); 
transmit a second set of control signals to the associate device, wherein the second set of control signals cause the graphical user interface of the associate device to display the one or more topics to the associate, wherein the second set of control signals further comprise one or more visualization instructions to display the one or more topics (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions. The dynamic nature of determining the financial solution recommendations allows for the recommendation to be provided in real-time or near real-time at the user interface; para. [0060]); 
receive one or more real-time user responses of the first user during the first interaction in real-time (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]); 
the one or more topics based on the one or more real-time user responses (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]); and 
transmit a third set of control signals to the associate device, wherein the third set of control signals cause the graphical user interface of the associate device to display the one or more topics to the associate (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]).
Benefield does not explicitly teach prioritize the one or more topics; to display the prioritization of the one or more topics; reprioritize the one or more topics based on the one or more user responses; to display reprioritization of the one or more topics.
However, Hyde teaches prioritize the one or more topics before transferring the one or more topics to the associate device; transfer the one or more topics to the associate device (i.e. FIG. 2A, the personalized suggestions 220 include a graph 221 indicating the relevancy or suggested importance of the various financial planning tools. For example, because the users are a young married couple with dependents, the system preliminarily determines that it would be most advantageous or most strongly recommended for the user(s) to invest in life insurance for survivors 222; para. [0078]); 
transmit a second set of control signals to the associate device, wherein the second set of control signals cause the graphical user interface of the associate device to display the one or more topics to the associate, wherein the second set of control signals further comprise one or more visualization instructions to display the prioritization of the one or more topics (i.e. FIG. 2A, the personalized suggestions 220 include a graph 221 indicating the relevancy or suggested importance of the various financial planning tools. For example, because the users are a young married couple with dependents, the system preliminarily determines that it would be most advantageous or most strongly recommended for the user(s) to invest in life insurance for survivors 222; para. [0078]); 
receive one or more real-time user responses (i.e. As the user enters this preliminary data, the personalized suggestions 220 on the opposing side of the screen are dynamically updated; para. [0076]) of the first user during the first interaction in real-time (i.e. Based on the answers to the questions 302, 304, and 306, the personalized suggestions 220 are reevaluated and potentially re-ranked; para. [0080]); 
reprioritize the one or more topics based on the one or more real-time user responses (i.e. Based on the answers to the questions 302, 304, and 306, the personalized suggestions 220 are reevaluated and potentially re-ranked; para. [0080]); and 
transmit a third set of control signals to the associate device, wherein the third set of control signals cause the graphical user interface of the associate device to display reprioritization of the one or more topics to the associate (i.e. fig. 2F, As the user answers additional questions 602 and 604, the personalized suggestions are continuously reevaluated and re-ranked according to their relevancy to the user's specific situation; para. [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Benefield to include the feature of Hyde. One would have been motivated to make this modification because it provides client specific financial planning suggestions or recommendations based on the particular needs of a client.

Claim 3: Benefield and Hyde teach the system of claim 1. Benefield further teaches wherein the at least one processing device is configured to the one or more topics based at least on the extracted information (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions. The dynamic nature of determining the financial solution recommendations allows for the recommendation to be provided in real-time or near real-time at the user interface; para. [0060]).
Benefield does not explicitly teach prioritize the one or more topics.
However, Hyde further teaches wherein the at least one processing device is configured to prioritize the one or more topics based at least on the extracted information (i.e. FIG. 2A, the personalized suggestions 220 include a graph 221 indicating the relevancy or suggested importance of the various financial planning tools. For example, because the users are a young married couple with dependents, the system preliminarily determines that it would be most advantageous or most strongly recommended for the user(s) to invest in life insurance for survivors 222; para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Benefield to include the feature of Hyde. One would have been motivated to make this modification because it provides client specific financial planning suggestions or recommendations based on the particular needs of a client.

Claim 9: Benefield and Hyde teach the system of claim 1. Benefield further teaches wherein the at least one processing device is configured to categorize and organize one or more upcoming interactions of one or more associates (i.e. FIG. 15, the financial products area 1110 includes recommendations for a category “B” affinity financial product 1112, such as an affinity credit card or the like, a category “C” financial product 1114, such as a checking account or the like and a category “D” financial product 1116, such as a protective service or the like. In addition, the category “B” affinity product has a pre-approval identifier 1118 operable to identify the product as one having requisite customer pre-approval; para. [0098]).

Claim 10: Benefield teaches a computer program product for real-time prioritization of tailored recommendations associated with client interactions, the computer program product comprising a non-transitory computer-readable storage medium having computer executable instructions for causing a computer processor (i.e. processor; para. [0052]) to perform the steps of (i.e. the computer-readable medium includes a first set of codes for causing a computer to receive a plurality of inputs that each defines criteria for recommending financial solutions; para. [0026]):
identifying a first interaction associated with an associate, wherein the first interaction is an upcoming interaction with a first user (i.e. customers are able to dynamically build financial solution recommendations based on received inputs. These inputs, which may be received from the customer, an associate collaborating with the customer or from a customer database; para. [0054]); 
extracting information associated with the first user (i.e. These inputs, which may be received from the customer, an associate collaborating with the customer or from a customer database, may include customer behaviors, customer attitudes, customer life events, customer life interests, customer personal/profile data, customer financial data, such as portfolio data and the like; para. [0054]); 
transferring the extracted information to an associate device (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]); 
transmitting first set of control signals to the associate device, wherein the first set of control signals cause a graphical user interface of the associate device to display the extracted information to the associate (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]); 
identifying a type of the first interaction (i.e. fig. 3, customers are able to dynamically build financial solution recommendations based on received inputs. These inputs, which may be received from the customer, an associate collaborating with the customer or from a customer database, may include customer behaviors, customer attitudes, customer life events, customer life interests, customer personal/profile data, customer financial data, such as portfolio data and the like; para. [0054, 0063]); generating one or more topics (i.e. the module 300 may include a user interface for selecting one of broad category, such as banking, investing or borrowing, which, upon customer selection, allows the customer to select specific product types. For example, the banking category may include a checking account user interface routine a savings account user interface routine, debit/credit card user interface routine and the like; para. [0069]) associated with the first interaction based on the type of the first interaction (i.e. Based on the received inputs, financial solution recommendations are determined and presented to the customer in real time or near time to received input; para. [0054]);  
the one or more topics before transferring the one or more topics to the associate device; transferring the one or more topics to the associate device (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions. The dynamic nature of determining the financial solution recommendations allows for the recommendation to be provided in real-time or near real-time at the user interface; para. [0060]); 
transmitting a second set of control signals to the associate device, wherein the second set of control signals cause the graphical user interface of the associate device to display the one or more topics to the associate, wherein the second set of control signals further comprise one or more visualization instructions to display the one or more topics (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions. The dynamic nature of determining the financial solution recommendations allows for the recommendation to be provided in real-time or near real-time at the user interface; para. [0060]); 
receiving one or more real-time user responses of the first user during the first interaction in real-time (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]); 
the one or more topics based on the one or more real-time user responses (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]); and 
transmitting a third set of control signals to the associate device, wherein the third set of control signals cause the graphical user interface of the associate device to display the one or more topics to the associate (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]).
Benefield does not explicitly teach prioritizing the one or more topics; to display the prioritization of the one or more topics; reprioritizing the one or more topics based on the one or more user responses; to display reprioritization of the one or more topics.
However, Hyde teaches prioritizing the one or more topics before transferring the one or more topics to the associate device; transferring the one or more topics to the associate device (i.e. FIG. 2A, the personalized suggestions 220 include a graph 221 indicating the relevancy or suggested importance of the various financial planning tools. For example, because the users are a young married couple with dependents, the system preliminarily determines that it would be most advantageous or most strongly recommended for the user(s) to invest in life insurance for survivors 222; para. [0078]); 
transmitting a second set of control signals to the associate device, wherein the second set of control signals cause the graphical user interface of the associate device to display the one or more topics to the associate, wherein the second set of control signals further comprise one or more visualization instructions to display the prioritization of the one or more topics (i.e. FIG. 2A, the personalized suggestions 220 include a graph 221 indicating the relevancy or suggested importance of the various financial planning tools. For example, because the users are a young married couple with dependents, the system preliminarily determines that it would be most advantageous or most strongly recommended for the user(s) to invest in life insurance for survivors 222; para. [0078]); 
receiving one or more real-time user responses (i.e. As the user enters this preliminary data, the personalized suggestions 220 on the opposing side of the screen are dynamically updated; para. [0076]) of the first user during the first interaction in real-time (i.e. Based on the answers to the questions 302, 304, and 306, the personalized suggestions 220 are reevaluated and potentially re-ranked; para. [0080]); 
reprioritizing the one or more topics based on the one or more real-time user responses (i.e. Based on the answers to the questions 302, 304, and 306, the personalized suggestions 220 are reevaluated and potentially re-ranked; para. [0080]); and 
transmitting a third set of control signals to the associate device, wherein the third set of control signals cause the graphical user interface of the associate device to display reprioritization of the one or more topics to the associate (i.e. fig. 2F, As the user answers additional questions 602 and 604, the personalized suggestions are continuously reevaluated and re-ranked according to their relevancy to the user's specific situation; para. [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Benefield to include the feature of Hyde. One 

Claim 12: Benefield and Hyde teach the computer program product of claim 10. Benefield further teaches wherein the computer executable instructions further cause the computer processor the one or more topics based at least on the extracted information (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions. The dynamic nature of determining the financial solution recommendations allows for the recommendation to be provided in real-time or near real-time at the user interface; para. [0060]).
Benefield does not explicitly teach prioritize the one or more topics.
However, Hyde further teaches prioritize the one or more topics based at least on the extracted information (i.e. FIG. 2A, the personalized suggestions 220 include a graph 221 indicating the relevancy or suggested importance of the various financial planning tools. For example, because the users are a young married couple with dependents, the system preliminarily determines that it would be most advantageous or most strongly recommended for the user(s) to invest in life insurance for survivors 222; para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Benefield to include the feature of Hyde. One would have been motivated to make this modification because it provides client specific financial planning suggestions or recommendations based on the particular needs of a client.

Claim 13: Benefield and Hyde teach the computer program product of claim 10. Benefield further teaches wherein the computer executable instructions further cause the computer processor to categorize and organize one or more upcoming interactions of one or more associates (i.e. FIG. 15, the financial products area 1110 includes recommendations for a category “B” affinity financial product 1112, such as an affinity credit card or the like, a category “C” financial product 1114, such as a checking account or the like and a category “D” financial product 1116, such as a protective service or the like. In addition, the category “B” affinity product has a pre-approval identifier 1118 operable to identify the product as one having requisite customer pre-approval; para. [0098]).

Claim 17: Benefield teaches a computerized method for real-time prioritization of tailored recommendations associated with client interactions, the method comprising:
identifying a first interaction associated with an associate, wherein the first interaction is an upcoming interaction with a first user (i.e. customers are able to dynamically build financial solution recommendations based on received inputs. These inputs, which may be received from the customer, an associate collaborating with the customer or from a customer database; para. [0054]); 
extracting information associated with the first user (i.e. These inputs, which may be received from the customer, an associate collaborating with the customer or from a customer database, may include customer behaviors, customer attitudes, customer life events, customer life interests, customer personal/profile data, customer financial data, such as portfolio data and the like; para. [0054]); 
transferring the extracted information to an associate device (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]); 
transmitting first set of control signals to the associate device, wherein the first set of control signals cause a graphical user interface of the associate device to display the extracted information to the associate (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]); 
(i.e. fig. 3, customers are able to dynamically build financial solution recommendations based on received inputs. These inputs, which may be received from the customer, an associate collaborating with the customer or from a customer database, may include customer behaviors, customer attitudes, customer life events, customer life interests, customer personal/profile data, customer financial data, such as portfolio data and the like; para. [0054, 0063]); generate one or more topics (i.e. the module 300 may include a user interface for selecting one of broad category, such as banking, investing or borrowing, which, upon customer selection, allows the customer to select specific product types. For example, the banking category may include a checking account user interface routine a savings account user interface routine, debit/credit card user interface routine and the like; para. [0069]) associated with the first interaction based on the type of the first interaction (i.e. Based on the received inputs, financial solution recommendations are determined and presented to the customer in real time or near time to received input; para. [0054]);  
the one or more topics before transferring the one or more topics to the associate device; transfer the one or more topics to the associate device (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions. The dynamic nature of determining the financial solution recommendations allows for the recommendation to be provided in real-time or near real-time at the user interface; para. [0060]); 
transmitting a second set of control signals to the associate device, wherein the second set of control signals cause the graphical user interface of the associate device to display the one or more topics to the associate, wherein the second set of control signals further comprise one or more visualization instructions to display the one or more topics (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions. The dynamic nature of determining the financial solution recommendations allows for the recommendation to be provided in real-time or near real-time at the user interface; para. [0060]); 
receiving one or more real-time user responses of the first user during the first interaction in real-time (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]); 
the one or more topics based on the one or more real-time user responses (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]); and 
transmitting a third set of control signals to the associate device, wherein the third set of control signals cause the graphical user interface of the associate device to display the one or more topics to the associate (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]).
Benefield does not explicitly teach prioritizing the one or more topics; to display the prioritization of the one or more topics; reprioritizing the one or more topics based on the one or more user responses; to display reprioritization of the one or more topics.
However, Hyde teaches prioritizing the one or more topics before transferring the one or more topics to the associate device; transfer the one or more topics to the associate device (i.e. FIG. 2A, the personalized suggestions 220 include a graph 221 indicating the relevancy or suggested importance of the various financial planning tools. For example, because the users are a young married couple with dependents, the system preliminarily determines that it would be most advantageous or most strongly recommended for the user(s) to invest in life insurance for survivors 222; para. [0078]); 
transmitting a second set of control signals to the associate device, wherein the second set of control signals cause the graphical user interface of the associate device to display the one or more topics to the associate, wherein the second set of control signals further comprise one or more visualization instructions to display the prioritization of the one or more topics (i.e. FIG. 2A, the personalized suggestions 220 include a graph 221 indicating the relevancy or suggested importance of the various financial planning tools. For example, because the users are a young married couple with dependents, the system preliminarily determines that it would be most advantageous or most strongly recommended for the user(s) to invest in life insurance for survivors 222; para. [0078]); 
receiving one or more real-time user responses (i.e. As the user enters this preliminary data, the personalized suggestions 220 on the opposing side of the screen are dynamically updated; para. [0076]) of the first user during the first interaction in real-time (i.e. Based on the answers to the questions 302, 304, and 306, the personalized suggestions 220 are reevaluated and potentially re-ranked; para. [0080]); 
reprioritizing the one or more topics based on the one or more real-time user responses (i.e. Based on the answers to the questions 302, 304, and 306, the personalized suggestions 220 are reevaluated and potentially re-ranked; para. [0080]); and 
transmitting a third set of control signals to the associate device, wherein the third set of control signals cause the graphical user interface of the associate device to display reprioritization of the one or more topics to the associate (i.e. fig. 2F, As the user answers additional questions 602 and 604, the personalized suggestions are continuously reevaluated and re-ranked according to their relevancy to the user's specific situation; para. [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Benefield to include the feature of Hyde. One .

6.	Claims 4-8, 14-16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Benefield et al. (U.S. Patent Application Pub. No. US 20110178908 A1) in view of Hyde et al. (U.S. Patent Application Pub. No. US 20140164287 A1) and further in view of Park et al. (U.S. Patent Application Pub. No. US 20150177943 A1).

Claim 4: Benefield and Hyde teach the system of claim 1. Benefield does not explicitly teach receive screen sharing instructions from the associate during the first interaction; establish a communication channel between the associate device and a user device of the first user; receive, from the associate, a selection of one or more areas of the graphical user interface of the associate device; and project, via the communication channel, the one or more areas of the graphical user interface of the associate device onto the user device based on the screen sharing instructions received from the associate.
However, Park teaches receive screen sharing instructions from the associate during the first interaction; establish a communication channel between the associate device and a user device of the first user; receive, from the associate, a selection of one or more areas of the graphical user interface of the associate device; and project, via the communication channel, the one or more areas of the graphical user interface of the associate device onto the user device based on the screen sharing instructions received from the associate (i.e. fig. 6, If the at least a part of the photo selected by a user is dragged and dropped into the drop area 115, the selected photographic image is displayed in the drop area 115, and the displayed photographic image is transmitted to the display apparatus 300 such as a TV that is connected to the user terminal 100 by a user; para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Benefield and Hyde to include the feature of Park. One would have been motivated to make this modification because it provides a more effective way to share user’s screen on another device.

Claim 5: Benefield, Hyde, and Park teach the system of claim 4. Benefield does not explicitly teach wherein the at least one processing device is further configured to automatically modify the graphical user interface of the associate device excluding the one or more areas while projecting the one or more areas of the graphical user interface of the associate device onto the user device.
However, Park further teaches wherein the at least one processing device is further configured to automatically modify the graphical user interface of the associate device excluding the one or more areas while projecting the one or more areas of the graphical user interface of the associate device onto the user device (i.e. fig. 6, If the at least a part of the photo selected by a user is dragged and dropped into the drop area 115, the selected photographic image is displayed in the drop area 115, and the displayed photographic image is transmitted to the display apparatus 300 such as a TV that is connected to the user terminal 100 by a user; para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Benefield and Hyde to include the feature of Park. One would have been motivated to make this modification because it provides a more effective way to share user’s screen on another device.

Claim 6: Benefield, Hyde, and Park teach the system of claim 5. Benefield further teaches wherein automatically modifying the graphical user interface comprises generating and displaying at least one new topic on the graphical Appl. No.: 16/293,187Amdt. Dated: December 7, 2020Reply to Office Action of September 9, 2020user interface (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions. The dynamic nature of determining the financial solution recommendations allows for the recommendation to be provided in real-time or near real-time at the user interface; para. [0060]).

Claim 7: Benefield, Hyde, and Park teach the system of claim 6. Benefield further teaches wherein the at least one processing device is configured to generate the at least one new topic based on (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]).

Claim 8: Benefield, Hyde, and Park teach the system of claim 5. Benefield further teaches wherein automatically modifying the graphical user interface comprises displaying the one or more topics based on the one or more real-time user responses received from the first user during the first interaction (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]).
Benefield does not explicitly teach reprioritization of the one or more topics.
However, Hyde teaches wherein automatically modifying the graphical user interface comprises displaying the reprioritization of the one or more topics based on the one or more real-time user responses received from the first user during the first interaction (i.e. fig. 2F, As the user answers additional questions 602 and 604, the personalized suggestions are continuously reevaluated and re-ranked according to their relevancy to the user's specific situation; para. [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Benefield and Park to include the feature of Hyde. One would have been motivated to make this modification because it provides client specific financial planning suggestions or recommendations based on the particular needs of a client.

Claim 14: Benefield and Hyde teach the computer program product of claim 10. Benefield does not explicitly teach receive screen sharing instructions from the associate during the first interaction; 
However, Park teaches receive screen sharing instructions from the associate during the first interaction; establish a communication channel between the associate device and a user device of the first user; receive, from the associate, a selection of one or more areas of the graphical user interface of the associate device; and project, via the communication channel, the one or more areas of the graphical user interface of the associate device onto the user device based on the screen sharing instructions received from the associate (i.e. fig. 6, If the at least a part of the photo selected by a user is dragged and dropped into the drop area 115, the selected photographic image is displayed in the drop area 115, and the displayed photographic image is transmitted to the display apparatus 300 such as a TV that is connected to the user terminal 100 by a user; para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Benefield and Hyde to include the feature of Park. One would have been motivated to make this modification because it provides a more effective way to share user’s screen on another device.

Claim 15: Benefield, Hyde, and Park teach the computer program product of claim 14. Benefield does not explicitly teach automatically modify the graphical user interface of the associate device excluding the one or more areas while projecting the one or more areas of the graphical user interface of the associate device onto the user device.
However, Park further teaches wherein the computer executable instructions further cause the computer processor to automatically modify the graphical user interface of the associate device excluding the one or more areas while projecting the one or more areas of the graphical user interface of the associate device onto the user device (i.e. fig. 6, If the at least a part of the photo selected by a user is dragged and dropped into the drop area 115, the selected photographic image is displayed in the drop area 115, and the displayed photographic image is transmitted to the display apparatus 300 such as a TV that is connected to the user terminal 100 by a user; para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Benefield and Hyde to include the feature of Park. One would have been motivated to make this modification because it provides a more effective way to share user’s screen on another device.

Claim 16: Benefield, Hyde, and Park teach the computer program product of claim 15. Benefield further teaches wherein automatically modifying the graphical user interface comprises generating and displaying at least one new topic on the graphical Appl. No.: 16/293,187Amdt. Dated: December 7, 2020Reply to Office Action of September 9, 2020user interface (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions. The dynamic nature of determining the financial solution recommendations allows for the recommendation to be provided in real-time or near real-time at the user interface; para. [0060]).

Claim 19: Benefield and Hyde teach the computerized method of claim 17. Benefield does not explicitly teach receiving screen sharing instructions from the associate during the first interaction; establishing a communication channel between the associate device and a user device of the first user; receiving, from the associate, a selection of one or more areas of the graphical user interface of the associate device; and projecting, via the communication channel, the one or more areas of the graphical user interface of the associate device onto the user device based on the screen sharing instructions received from the associate.
However, Park teaches receiving screen sharing instructions from the associate during the first interaction; establishing a communication channel between the associate device and a user device of the first user; receiving, from the associate, a selection of one or more areas of the graphical user interface of the associate device; and projecting, via the communication channel, the one or more areas of the graphical user interface of the associate device onto the user device based on the screen sharing (i.e. fig. 6, If the at least a part of the photo selected by a user is dragged and dropped into the drop area 115, the selected photographic image is displayed in the drop area 115, and the displayed photographic image is transmitted to the display apparatus 300 such as a TV that is connected to the user terminal 100 by a user; para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Benefield and Hyde to include the feature of Park. One would have been motivated to make this modification because it provides a more effective way to share user’s screen on another device.

Claim 20: Benefield and Hyde teach the computerized method of claim 17. Benefield does not explicitly teach automatically modify the graphical user interface of the associate device excluding the one or more areas while projecting the one or more areas of the graphical user interface of the associate device onto the user device.
However, Park teaches automatically modify the graphical user interface of the associate device excluding the one or more areas while projecting the one or more areas of the graphical user interface of the associate device onto the user device (i.e. fig. 6, If the at least a part of the photo selected by a user is dragged and dropped into the drop area 115, the selected photographic image is displayed in the drop area 115, and the displayed photographic image is transmitted to the display apparatus 300 such as a TV that is connected to the user terminal 100 by a user; para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Benefield and Hyde to include the feature of Park. One would have been motivated to make this modification because it provides a more effective way to share user’s screen on another device.

Claim 21: Benefield, Hyde, and Park teach the computer program product of claim 15. Benefield further teaches wherein automatically modifying the graphical user interface comprises displaying the one or more topics based on the one or more real-time user responses received from the first user during the first interaction (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]).
Benefield does not explicitly teach reprioritization of the one or more topics.
However, Hyde teaches wherein automatically modifying the graphical user interface comprises displaying the reprioritization of the one or more topics based on the one or more real-time user responses received from the first user during the first interaction (i.e. fig. 2F, As the user answers additional questions 602 and 604, the personalized suggestions are continuously reevaluated and re-ranked according to their relevancy to the user's specific situation; para. [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Benefield and Park to include the feature of Hyde. One would have been motivated to make this modification because it provides client specific financial planning suggestions or recommendations based on the particular needs of a client.

Claim 22: Benefield, Hyde, and Park teach the computerized method of claim 20. Benefield further teaches wherein automatically modifying the graphical user interface comprises displaying the one or more topics based on the one or more real-time user responses received from the first user during the first interaction (i.e. the one or more financial solution recommendations are provided to a user interface in real-time or real time to receiving an input. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions; para. [0060]).
Benefield does not explicitly teach reprioritization of the one or more topics.
However, Hyde teaches wherein automatically modifying the graphical user interface comprises displaying the reprioritization of the one or more topics based on the one or more real-time user responses received from the first user during the first interaction (i.e. fig. 2F, As the user answers additional questions 602 and 604, the personalized suggestions are continuously reevaluated and re-ranked according to their relevancy to the user's specific situation; para. [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Benefield and Park to include the feature of Hyde. One would have been motivated to make this modification because it provides client specific financial planning suggestions or recommendations based on the particular needs of a client.

Claim 23: Benefield, Hyde, and Park teach the computerized method of claim 20. Benefield further teaches wherein automatically modifying the graphical user interface comprises generating and displaying at least one new topic on the graphical Appl. No.: 16/293,187Amdt. Dated: December 7, 2020Reply to Office Action of September 9, 2020user interface (i.e. The user interface may be a display associated with a computing device being used by a customer or a display associated with a computing device at a financial institution, at which the customer and a financial institution associate are collaborating on the financial solutions. The dynamic nature of determining the financial solution recommendations allows for the recommendation to be provided in real-time or near real-time at the user interface; para. [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Probetts et al. (Pub. No. US 20190355063 A1), graphical user interface for participants and service representatives in a financial planning system.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173